STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

KIMBERLY NOONAN NO. 2022 CW 1009
VERSUS

WAITR, INC., LANDCADIA
HOLDINGS, INC., WAITR

 

HOLDINGS, INC. AND NATHAN SEPTEMBER 20, 2022

MEYERS

In Re: Kimberly Noonan, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
2019-10940.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT DISMISSED. This writ application is dismissed
pursuant to relator’s correspondence advising that the parties
have settled and relator wishes to dismiss the writ application.

MRT

WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

A. Sel)

DEPUTY CLERK OF COURT
FOR THE COURT